100 N.Y.2d 609 (2003)
799 N.E.2d 613
767 N.Y.S.2d 389
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BRANDI EVERSON, Appellant.
Court of Appeals of the State of New York.
Decided September 23, 2003.
Muldoon & Getz, Rochester (Gary Muldoon of counsel), for appellant.
*610 William J. Fitzpatrick, District Attorney, Syracuse (James P. Maxwell of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division reversing the order of the Supreme Court and denying defendant's CPL 330.30 motion, and reinstating the verdict convicting him of assault in the first degree (Penal Law § 120.10 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]), should be affirmed. A party's failure to specify the basis for its general objection renders its argument unpreserved for this Court's review (see People v Tevaha, 84 NY2d 879, 881 [1994]). At trial, defense counsel made only a general objection to a portion of one of the expert's statements. Supreme Court sustained it and gave a limiting instruction. Defense counsel neither objected to the adequacy or accuracy of the limiting instruction nor specifically objected upon hearsay grounds to the expert's further testimony. Therefore, defendant's challenge to the expert's testimony was not preserved. The Appellate Division properly concluded that Supreme Court erred in granting defendant's CPL 330.30 (1) motion on a ground that would not have required "a reversal or modification of the judgment as a matter of law by an appellate court."
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.